Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2243
                      Lower Tribunal No. 15-9761 CC
                           ________________


                        James S. Lavold, Inc.,
                                  Appellant,

                                     vs.

                     Fire Alarm Specialists, Inc.,
                                  Appellee.



       An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

      Damian & Valori LLP, and Russell Landy, and Johnny P. ElHachem,
for appellant.

      Taylor Espino Vega, PLLC, and Daniel R. Vega, Vanessa A. Van
Cleaf, and Timothy D. Corwin, for appellee.


Before LINDSEY, GORDO, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2